PER CURIAM.
Because it appears that the original complaint was timely filed and because the amendment merely corrected the name of the defendant as originally sued, the relation-back doctrine of Rule 15(c), A.R.Civ.P., is invoked. The trial court erred in granting the defendant’s motion to dismiss as to the defendant Curtis Ralph Bell. The judgment appealed from is reversed on the au- . thority of Rule 15(c), A.R.Civ.P., and McCulley v. Stroud, 286 Ala. 515, 243 So.2d 28 (1970).
REVERSED AND REMANDED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.